Citation Nr: 1033963	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for left carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 2005.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, VA.  

The veteran testified before the undersigned Veterans Law Judge 
in June 2010.  A transcript of the hearing is associated with the 
claims file.  


FINDING OF FACT

Left carpal tunnel syndrome had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for left carpal tunnel 
syndrome have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service Connection

Service connection may be established for disability resulting 
from injury or disease incurred in service. 38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The record shows the Veteran is service-connected for 
degenerative joint disease of the cervical spine and degenerative 
joint disease of the lumbar spine.  He is also service-connected 
for radiculopathy of the right upper extremity, which was claimed 
as right carpal tunnel syndrome.

The Veteran avers that he had symptoms of left as well as right 
carpal tunnel syndrome before he retired from active service in 
2005.  He testified before the undersigned Veterans Law Judge 
that he experienced pain and numbness in his left hand and arm, 
and that had trouble picking up and holding small items.  
However, he was being treated for a spinal condition, and his 
neck symptoms overrode the symptoms he was experiencing in his 
arms.  It was assumed he was experiencing radiculopathy from the 
neck problems.

The Veteran further testified that he sought private treatment in 
2006, approximately five months after his retirement from active 
service.  He started treatment with E.C.R., M.D., who referred 
him to another physician for pain management.  He received 
epidural injections for neck pain.  Ultimately, Dr. E.C.R. 
diagnosed bilateral carpal tunnel syndrome.

Service treatment records document treatment for degenerative 
disc disease in the cervical spine and pain, numbness and 
paresthesia in the right upper extremity.  A March 2005 entry 
notes that the Veteran's symptoms also included radicular type 
pain and numbness such that it interfered with daily activities 
and the Veteran had stopped working out.  Sensation and strength 
was tested for both right and left upper extremities.  The 
assessment was of degenerative disc disease at C4-C6 with right 
C5 foraminal stenosis.  

Private treatment records dated from 2006 to 2008 show treatment 
for herniated nucleus pulposus at C4-C5 on the right, myofascial 
neck pain, and carpal tunnel syndrome diagnosed initially on the 
right but ultimately also diagnosed on the left.  An entry dated 
in December 2007 indicates that bilateral carpal tunnel symptoms 
were precipitated during the Veteran's military career.  

In a February 2008 statement, Dr. E.C.R. stated that the Veteran 
was his patient, and that he had reviewed the January 2006 
electromyograph (EMG) results showing findings of right carpal 
tunnel syndrome.  He stated that the Veteran had reported to him 
that he experienced numbness and tingling prior to separation 
from active service, but that his treatment during that time was 
attributed for the most part to his cervical spine dysfunction.  
Dr. E.C.R. stated it was his opinion that within a reasonable 
degree of medical probability the carpal tunnel syndrome 
documented greater than five months after the separation from the 
military was present while the Veteran was in the military and 
wrong use of his right hand on computers contributed to and 
accelerated his developing carpal tunnel syndrome on the left.  
The physician stated he believed that the Veteran had a 
concomitant issue on the left side and, again, it was not 
documented before separation from active service.  However, Dr. 
E.C.R. stated his opinion applies to both arms.

The record shows that Dr. E.C.R. is associated with a practice 
that involves orthopedic surgery, spine surgery, hand surgery, 
sports medicine, physical medicine, pain medicine, and physical 
therapy.  It is also noted that Dr. E.C.R. treated the Veteran 
from as early as May 2006, within the year following the 
Veteran's retirement from active service, to the present.  He 
performed the left and right carpal release surgeries on the 
Veteran in 2008, and records submitted by his office include 
records for pain management.  There is no evidence to suggest 
that the physician's opinion should not be accorded significant 
probative weight.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 
295 (2008).

The Veteran is competent to state that he experienced numbness 
and pain in both arms prior to his retirement from active 
service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) 
and Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The 
Board finds the Veteran's assertions credible. 

There are no other findings or opinions against a finding that 
the Veteran's left carpel tunnel syndrome had its onset during 
active service and has been present continuously since then.  

Accordingly, the preponderance of the evidence cannot be found to 
be against the claim for service connection for left carpal 
tunnel syndrome.  Service connection for left carpel tunnel 
syndrome is therefore warranted.


ORDER

Service connection for left carpal tunnel syndrome is granted.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


